Case 5:17-cv-00548-CBM-RAO Document 446 Filed 11/16/18 Page 1 of 5 Page ID #:17580




                                                                         i= ` ~'D
      1                                                     . _ .I.._._ ___i   h            '

      2                                                 r ~OV                ~      a.. i   '..a


      3                                                 9
                                                    '~~JTRAL GIfsTRICT OF CALIFORNIA
                                                    ;
                                                     ' ~/                    DEPUTY
      4
      S'
      6
      7
      8                 1N THE UI~TITED STATES DISTRICT COURT
      9              FOR THE CENTRAL DISTRICT OF CALIFORNIA
     10
           MONSTER ENERGY COMPANY,             Case No. 5:17-CV-00548-CBM=R.AO
     11
           a Delaware corporation,
                                               VERDICT FORM
     12
                      Plaintiff,
     13                                        Hon. Consuelo B. Marshall
                v.
     14                                        Trial:. October 30, 2018
           INTEGRATED SUPPLY
     IS    NETWORK,LLC, a Florida limited
           liability company,
     16
                      Defendant.
     17
     18'
     19i
     20
     21
     22
     23
     24
     25
     26
     27
     28
Case 5:17-cv-00548-CBM-RAO Document 446 Filed 11/16/18 Page 2 of 5 Page ID #:17581




      1          WE,THE JURY, unanimously find as follows:
      2
      3          1.    Did Monster Energy Company ("Monster Energy") prove by a
      4    preponderance of the evidence that Integrated Supply Network, LLC ("ISN")
      S    infringed any of Monster Energy's federally registered trademarks that include
      6    the word "Monster"?
      7
      8'              Yes (for Monster Energy)              No (for ISN)
      9
     10 (Proceed to Question 2.)
     11
     12          2.    _Did Monster Energy prove by a preponderance of the evidence that
     13    it. has any trademark rights in the unregistered mark "Monster"?
     14
     15               Yes (for Monster Energy)              No (for ISN)
     76
     17 (Ifyou answered "No"to Question 2, skip to Question S. Ifyou answered "Yes"
     18    to Question 2, proceed to Question 3.)
     19
     20          3.    Did Monster Energy prove by a preponderance of the evidence that
     21    ISN infringed Monster Energy's trademark rights in the unregistered mark
     22 "Monster"?
     23
     24               Yes (for Monster Energy)              No (for ISN)
     25
     26 (Ifyou answered "No"to Question 3, skip to Question S. Ifyou answered "Yes"
     27    to Question 3, proceed to Question 4.)
     28    ///
                                                    -1-
Case 5:17-cv-00548-CBM-RAO Document 446 Filed 11/16/18 Page 3 of 5 Page ID #:17582




      1          4.     Did ISN prove by a preponderance of the evidence that Monster
      2   Energy abandoned its trademark rights in the unregistered mark "Monster"?
      3
      4               Yes (for ISN)               No (for Monster Energy)
      5
      6 (P~oceed to Question S.)
      7
      8          5:     Did Monster Energy prove by a preponderence of the evidence that
      9 ~ ISN infringed any of Monster Energy's federally registered trademarks .that
     10   include the word "Beast"?
     11
     12               Yes (for Monster Energy)              No (for ISN)_~
     13
     14 (Proceed to Question 6.)
     IS
     16          6.    Did Monster Energy prove by a preponderance of the evidence that
     17   it owns rights in its .alleged trade dress?
     IS
     19               Yes (for Monster Energy)              No (for ISN)_
     20
     21 (Ifyou:.
     22         (A) answered "No"to Questions 1, S, and 6; and
     23         (B) also answered "No" to either Question 2 or Question 3, or also
     24          answered "Yes"to Question 4,
     25          then skip to the end to sign and date the Verdict Form.
     26   Otherwise proceed to Question 7.)
     27   ///
     28   ///
                                                   -2-
Case 5:17-cv-00548-CBM-RAO Document 446 Filed 11/16/18 Page 4 of 5 Page ID #:17583




      1           7.     Did Monster Energy prove by a preponderance of the evidence that
      2    ISN infringed Monster Energy's trade dress?
      3
      4                Yes (for Monster Energy)~             No (for ISN)
      S
      6    ~I.fYou:
      7          (A) answered "No"to Questions 1, S, and 7; and
      8~         (B) also answered "No"to either Question 2 or Question 3, o~ also
      9                answered "Yes"to Question 4,
     10           then skip to the end to sign and date the VeYdict Form.
     11    Otherwise proceed to Question 8.)
     12
     13           8.     What amount did Monster Energy prove by a preponderance of the
     14    evidence that ISN should pay in damages caused by its infringement?
     IS
     16
     17                               ~~ ~

     18 (Proceed to Question 9.)
     19
     20          9.      Did Monster Energy prove by a preponderance of the evidence that
     21    ISN's infringement was willful?
     22
     23                Yes (for Monster Energy)              No (for ISN),~
     24
     25 (Ifyou answered "No"to Question 9, skip to Question 11. Ifyou answered "Yes"
     26    to Question 9, proceed to Question 10.)
     27    ///
     28    ///
                                                  -3-
Case 5:17-cv-00548-CBM-RAO Document 446 Filed 11/16/18 Page 5 of 5 Page ID #:17584
 ~   G




          1           10.     What amount of ISN's profits did Monster Energy prove by a
          2    preponderance ofthe evidence are attributable to ISN's infringement and should
          3    be awarded to Monster Energy?
          4
          S
          6
              (P~oceed to Question 11.).
          7
          8
                      1 1.    Did Monster Energy prove by clear and convincing evidence that
          9
               ISN acted with malice, oppression, or fraud?
         10
         11
                             Yes (for Monster Energy)~           No (for ISN)
         12
         13
              (Ifyou answered "Yes"to Question 11, proceed to Question 12. Ifyou answered
         14
               "No to Question 11, skip to the end to sign and date the Verdict Form.)
         IS
         16
                     12.      What amount should ISN pay Monster Energy in punitive damages?
         17
         18
                                        $ ~~ ~~C~~~C~a

         19
                     You have now reached the end ofthe verdict form and should review it to
         20
               ensure it accurately reflects your unanimous determinations. The Presiding Juror
         21
               should then sign and date the verdict form in the spaces below and notify the
         22
               Court personnel that you have reached a verdict. The Presiding Juror should
         23
               retain possession of the verdict form and -bring it when the jury is brought back
         24
               into the courtroom.
         25
         26   DATED: ~~ /6                    ,2018
         z~                                                   REDACTED
         28
